            .
       Case 3:20-cv-00601-BEN-WVG Document 15 Filed 06/10/20 PageID.221 Page 1 of 2
        .



  1                                                                         FILED
  2                                                                          JUN 10 2020
  3
                                                                        CLERK US DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA
  4                                                                  BY        I/            DEPUTY


  5

  6

  7

  8
                                         UNITED STATES DISTRICT COURT
  9
                                    SOUTHERN DISTRICT OF CALIFORNIA
. 10

 11
        MEGAN THOMAS,                                 CASE NO. 3:20-CV-00601-BEN-WVG
 12
                            Plaintiff,                [Assigned to Hon. Roger T. Benitez and
 13                                                   Magistrate Judge William V. Gallo]
         v.
 14                                                   {PROPOSEI>] ORDER GRANTING
 15
        C.R. BARD, INC. and BARD                      JOINT STIPULATION TO STAY
        PERIPHERAL VASCULAR INC.,                     PROCEEDINGS PENDING
 16
                                                      SETTLEMENT
                            Defendants.
 17
                                                      COMPLAINT FILED: July 13, 2017
 18                                                   TRIAL:N/A
 19

 20
 21

 22
 23

 24

 25
 26
 27
 28
                                               1
                [PROPOSED] ORDER GRANTING JOINT STIPULATION TO STAY PROCEEDINGS
        ACTIVE 50715678v1
     Case 3:20-cv-00601-BEN-WVG Document 15 Filed 06/10/20 PageID.222 Page 2 of 2



 I           The Court, having considered all papers filed in support of the Joint Stipulation to
2     Stay Proceedings pending settlement, hereby orders that these proceedings, including
3    discovery and all pretrial deadlines be stayed, to allow the Parties to finalize the settlement
4    of this action in its entirety.
5            IT IS SO ORDERED.
6

7 DATED: Jun~020
8

9

10

11

12

13

14

15
16

17

18

19

20
21

22
23

24
25
26
27
28
                                                    2
           [PROPOSED] ORDER GRANTING JOINT STIPULATION TO STAY PROCEEDINGS
      ACTIVE 50715678v1
